Citation Nr: 1613831	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-42 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for disability of the knees.

2.  Evaluation of right long and ring finger fractures, currently rated as noncompensable.

3.  Evaluation of bilateral tinea pedis, currently rated as noncompensable.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1993. 

The claim for entitlement to service connection for a disability of the knees is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The claims for increased ratings for right long and ring finger fractures and bilateral tinea pedis are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2012 of a Department of Veterans Affairs Regional Office in Waco, Texas.

In July 2011, the Veteran provided testimony regarding the claim for service connection for disability of the knees at a hearing before a Veterans Law Judge that later retired.  In January 2016, the Veteran provided testimony regarding the claim for service connection for disability of the knees at a hearing before the undersigned Veterans Law Judge.  

Transcripts of the July 2011 and January 2016 hearings are of record.  Since the Veterans Law Judge (VLJ) who presided over the initial hearing is no longer employed by the Board, an additional hearing is not warranted.  See Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection

In its April 2014 remand, the Board directed that the Veteran be afforded a VA examination and asked the VA examiner in part whether the current disability of the knees was a progression of the in-service finding of strain of the right collateral ligament.  

The requested VA examination was conducted in May 2014, but the VA examiner did not address the clinical significance of the strain of the right collateral ligament in service.  Further, the Board is unable to determine exactly what conclusions the examiner reached and what the rationale was, due to the minimal discussion and confusing construction of the opinion.  The Board finds that the May 2014 VA examiner did not substantially comply with the directives from the April 2014 remand and is inadequate.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Increased Ratings

The Board notes that the Veteran's VA treatment records are not associated with the claims file.  The Veteran receives treatment at the VA Central Texas HCS.  These records are relevant to his increased ratings claims and should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran provided testimony at the January 2016 hearing before the undersigned that his service-connected right long and ring finger fractures and bilateral tinea pedis disabilities have increased in severity since his last VA examination in December 2011.  The Board finds that an additional examination is warranted to ascertain the current severity of these disabilities.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Central Texas HCS that are not currently of record, as well as any other outstanding VA treatment records.

2.  Arrange to have the Veteran's file reviewed by a VA examiner, who has not previously examined the Veteran, to determine: 

Whether it is at least as likely as not (probability of 50 percent), that any current disability of either the right or left knee or both knees is due to service, specifically, an in service right knee bruise in December 1974, a knee bruise in September 1978, or a strain of the right collateral ligament in August 1985. 

3.  Schedule the Veteran for an examination to determine the current nature and severity of the Veteran's right long and ring finger fractures disability.

4.  Schedule the Veteran for an examination to determine the current nature and severity of the Veteran's bilateral tinea pedis disability.

5.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

